UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: ¨ Preliminary Information Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) ý Definitive Information Statement OP-TECH ENVIRONMENTAL SERVICES, INC. (Name of Registrant as Specified in the Charter) Payment of Filing Fee (Check the appropriate box): ý No fee required. ¨ Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: NOTICE OF ANNUAL MEETING OF STOCKHOLDERS August 13, 2009 To the Stockholders of OP-TECH ENVIRONMENTAL SERVICES, INC. (A Delaware Corporation) The Annual Meeting of Stockholders of OP-TECH Environmental Services, Inc. (the "Company") will be held at the Company’s Executive Offices, One Adler Drive, East Syracuse, New York on August 13, 2009 at 3:15 p.m., local time. We are writing to give you notice of, and the attached Information Statement is being distributed in connection with, the following actions by written consent of the majority stockholders of the Company, taken on June30, 2008, which will be effective immediately after the Annual Meeting of Stockholders: The election of seven directors; and The ratification of the appointment of Dannible & McKee, LLP as independent accountants of the Company; Stockholders of record at the close of business on July 6, 2009 are the only stockholders entitled to notice of and to attend the Annual Stockholders’ Meeting.The list of such stockholders will be available for inspection by stockholders during the ten (10) days prior to the meeting in accordance with Section 219 of the Delaware General Corporation Law at the offices of the Company, One Adler Drive, East Syracuse, New York 13057.Stockholders may make arrangements for such inspection by contacting the Treasurer, Jon Verbeck, of OP-TECH Environmental Services, Inc., One Adler Drive, East Syracuse, New York 13057.The stock transfer books of the Company will not be closed. WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY. No action is required by you. The accompanying Information Statement is furnished only to inform you of the election of the seven directors and the ratification of the appointment of Dannible & McKee, LLP as the Company’s independent accountants on June30, 2009 before such adoption takes effect, in accordance with Rule14c-2 promulgated under the Securities Exchange Act of 1934, as amended. This Information Statement is being mailed to you on or about July 14, 2009. By Order of the Board of Directors, Jon Verbeck Treasurer July 14, 2009 Requests for additional copies of the Information Statement should be addressed to the Treasurer, OP-TECH Environmental Services, Inc., One Adler Drive, East Syracuse, New York 13057. OP-TECH Environmental Services, Inc. and Subsidiaries One Adler Drive East Syracuse, New York 13057 INFORMATION STATEMENT ANNUAL MEETING OF STOCKHOLDERS August 13, 2009 This Information Statement is furnished by the Board of Directors of OP-TECH Environmental Services, Inc. (the “Company”) in connection with the Annual Meeting of Stockholders to be held on August 13, 2009.We are writing to give you notice of, and the attached Information Statement is being distributed in connection with, the actions by written consent of the majority stockholders of the Company, taken on June30, 2009, which will be effective immediately after the Annual Meeting of Stockholders.The Board of Directors has fixed July 6, 2009, at the close of business, as the record date for the determination of stockholders entitled to attend the meeting (“Record Date”). It is anticipated that this Information Statement and the enclosed Notice will be mailed to stockholders of the Record Date on or about July 14, 2009. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Robert J. Berger, Richard Messina, Kevin Eldred, George Lee and Charles Morgan together own an aggregate of approximately 51% of the issued and outstanding shares of Common Stock of the Company, and on June 30, 2009, they consented in writing to the election as directors of the nominees set forth herein, and the ratification of the appointment of Dannible & McKee, LLP as the Company’s independent accountants.As such, no vote or further action of the stockholders of the Company is required to approve or adopt those actions.You are hereby being provided with notice of the stockholders’ approval of the directors by less than unanimous written consent of the stockholders of the Company. Under federal law, however, such approval by written consent may not become effective until at least twenty (20) days after this Information Statement has first been mailed to stockholders, and these actions shall become effective immediately following the Annual Meeting of Stockholders. The Annual Report on Form 10-K of the Company, including financial statements for the year ended December 31, 2008, is enclosed herewith, but without exhibits as filed with the Securities and Exchange Commission.Any stockholder may, by written request directed to the Treasurer, OP-TECH Environmental Services, Inc., One Adler Drive, East Syracuse, New York 13057, request a copy of one or more exhibits thereto, in which case, the Company’s reasonable expenses of furnishing such exhibits may be charged.Alternatively, any stockholder may obtain an electronic copy of such exhibits on the Edgar database maintained by the U.S. Securities and Exchange Commission at www.sec.gov. DISSENTERS' RIGHT OF APPRAISAL The Delaware General Corporation Law does not provide for dissenters' rights of appraisal in connection with the corporate actions contemplated herein. 2 VOTING SECURITIES AND PRINCIPAL HOLDERS THEREOF All the voting power of the Company is vested in its common stock.At the Record Date, 11,940,372 shares of common stock, par value $.01 per share, were outstanding.Each share of common stock is entitled to one vote. Set forth below is information concerning the ownership as of the Record Date of the common stock of the Company by persons who, to the knowledge of the Board of Directors, beneficially own more than five (5%) percent of the outstanding shares of common stock of the Company.Unless otherwise indicated, the beneficial owner has sole voting and investment power with respect to such shares of common stock. Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership (1) (2) Percentage of Class (1) Richard Messina 40 Fulton Street, 19th Floor New York, NY 10038 4,208,451(2) (3) 35% Robert Berger 121 Shirley Rd.
